Exhibit 10.2

EMPLOYMENT AGREEMENT

     THIS EMPLOYMENT AGREEMENT

("Agreement") is made and entered into effective as of the 28th day of February,
2002, by and between Kevin Pendergest ("Mr. Pendergest") and Sun Healthcare
Group, Inc., a Delaware corporation ("Sun").



     WHEREAS, Mr. Pendergest has been appointed to serve as the Executive Vice
President and Chief Financial Officer of Sun;

     WHEREAS, Sun and Mr. Pendergest desire to set forth the terms and
conditions of Mr. Pendergest’ employment as Executive Vice President and Chief
Financial Officer of Sun in an employment agreement, and Mr. Pendergest is
willing to perform such services for Sun under the terms and conditions set
forth below;

     NOW, THEREFORE, in consideration of the above recitals and the mutual
covenants and agreements contained herein, Mr. Pendergest and Sun agree as
follows:

Section 1:     Employment.

Sun agrees to employ Mr. Pendergest and Mr. Pendergest agrees to accept
employment with Sun, subject to the terms and conditions of this Agreement.
Unless earlier terminated pursuant to the provisions of Sections 5 and 6 hereof,
the term of employment of Mr. Pendergest under this Agreement is for a period of
four years (the "Term", and Term shall include any extension after it occurs
commencing February 28, 2002 (the "Effective Date"), and terminating February
27, 2006); provided, however, that the term of employment shall be extended for
an additional year on February 27, 2005, and on each anniversary thereafter
unless Sun or Mr. Pendergest provides to the other party no later than ninety
days (90) prior to such anniversary a written notice of non-extension of the
term of employment prior to such extension.



Section 2:     Duties and Responsibilities.

Mr. Pendergest shall devote his full employment time, efforts, skills and
attention exclusively to his duties as Executive Vice President and Chief
Financial Officer; provided, however, that to the extent the following
activities do not materially interfere or conflict with his duties and
responsibilities hereunder, Mr. Pendergest may (i) continue to serve as a member
of the boards of directors of the companies previously disclosed in writing to
the Chief Executive Officer of Sun; (ii) engage in charitable, civic and
religious affairs; and (iii) with the prior written consent of the Board of
Directors of Sun, serve as a member of the board of directors of other
companies.



1

--------------------------------------------------------------------------------

Section 3:     Compensation, Benefits and Related Matters.

                    (a)   Annual Base Salary. Sun shall pay to Mr. Pendergest a
base salary at an annual rate of $425,000 ("Base Salary"), such salary to be
payable in accordance with Sun’s customary payroll practices (but not less
frequently than monthly). The annual base salary will be reviewed at least
annually for possible merit increases and any  increase in Mr. Pendergest’s
annual base salary rate shall thereafter constitute "Base Salary" for purposes
of this Agreement.

                   (b)     Cash Bonus/Incentive Compensation. In addition to the
Base Salary provided for in Section 3(a) above, Mr. Pendergest shall be entitled
to a sign-on bonus of $175,000. Mr. Pendergest shall also be entitled to an
annual bonus for each fiscal year in which Sun achieves or exceeds consolidated
earnings before interest, taxes, depreciation and amortization ("EBITDA")
targets as follows:

(1)   If EBITDA is equal to or greater than 100% of target but less than 120% of
target, Mr. Pendergest shall receive an annual bonus equal to 50% of Base Salary
earned during such fiscal year.

(2)   If EBITDA is equal to or greater than 120% of target but less than 140% of
target, Mr. Pendergest shall receive an annual bonus equal to 75% of Base Salary
earned during such fiscal year.

(3)   If EBITDA is equal to or greater than 140% of target, Mr. Pendergest shall
receive an annual bonus equal to 100% of Base Salary earned during such fiscal
year.

The bonus for the 2002 fiscal year shall be pro-rated based on Mr. Pendergest’s
employment during such year. The EBITDA target fiscal year 2002 is set forth in
Sun’s April 6, 2001 Five Year Business Plan (FY 02: $74.9 million). Bonus
targets for subsequent years shall be set by the Compensation Committee of the
Board of Directors of Sun, which may use as performance measurements, EBITDA,
return on capital, gross revenues or any combination of such factors. Such bonus
shall be payable at the same time as other annual bonuses are paid to senior
management personnel. In order to have fully earned and to be paid any such
bonus, Mr. Pendergest must be employed by Sun on the date of such payment. It is
intended that the bonus described in this Section 3(b) qualify as "performance
based compensation" under Section 162(m) of the Internal Revenue Code, to the
extent necessary to preserve the Company’s ability to deduct such bonus. The
maximum annual bonus that may be paid pursuant to this Section 3(b) is $1.3
million.

   2

--------------------------------------------------------------------------------

(c)   Equity Incentive. Mr. Pendergest shall be entitled to the following equity
incentive as of the date his employment begins:

(1)   A non-qualified stock option ("Stock Option") to purchase 200,000 shares
of Common Stock of Sun at an exercise price per share equal to the fair market
value of the Common Stock. One-fifth of the shares of Common Stock underlying
the Stock Option will vest February 28, 2002, and one-fifth will vest on each of
the next four anniversaries of February 28, 2002 thereafter provided Mr.
Pendergest is employed by Sun or any of its subsidiaries on each such date of
vesting. The Stock Option shall have a 7 year term.

(2)   If, during the Term, Mr. Pendergest’s employment with Sun is terminated
for any reason other than his death or Disability (as defined in Section 5(e)),
Good Cause (as defined in Section 5(a)) or his voluntary resignation without
Good Reason (as defined in Section 5(c)), then the unvested portion of his Stock
Options will thereupon immediately be vested.

     (d)   Retirement and Benefit Plans. During his employment, Mr. Pendergest
shall be entitled to participate in all retirement plans, health benefit
programs, insurance programs and other similar employee welfare benefit
arrangements available generally to senior executive officers of Sun. Such
plans, programs and arrangements are subject to change during employment at the
sole discretion of the Company.

     (e)   Paid Time Off. Mr. Pendergest shall be entitled to paid time off in
addition to holiday and sick time, of not less than 160 hours per year.

     (f)    Indemnification Liability/Insurance. Mr. Pendergest shall be
entitled to indemnification by Sun to the fullest extent permitted by applicable
law and the charter and bylaws of Sun. In addition, Sun shall maintain during
Mr. Pendergest’s employment customary director’s and officers’ liability
insurance and Mr. Pendergest shall be covered by such insurance.

     (g)   Taxes. All compensation payable to Mr. Pendergest shall be subject to
withholding for all applicable federal, state and local income taxes,
occupational taxes, Social Security and similar mandatory withholdings.

Section 4:    Travel and Housing.

Sun will relocate the principal executive offices for Sun’s senior management
team to Orange County, California. Such relocation shall be completed within a
reasonable time upon location of acceptable office space. Until such relocation
is completed, Mr. Pendergest shall be entitled to reimbursement for reasonable
travel and housing expenses incurred by him in connection with his performance
of services pursuant to this Agreement.



3

--------------------------------------------------------------------------------

Section 5:     Termination.

Sun may, at any time in its sole discretion, terminate Mr. Pendergest as
Executive Vice President and Chief Financial Officer and from all other
positions with Sun and its direct and indirect subsidiaries; provided, however,
that Sun shall provide Mr. Pendergest with at least five (5) business days prior
written notice of such termination and shall make the payments associated with
such termination in accordance with Section 6.



(a)   Termination by Sun for "Good Cause." Sun may at any time, by written
notice to Mr. Pendergest at least five (5) business days prior to the date of
termination specified in such notice and specifying the acts or omissions
believed to constitute Good Cause (as defined below), terminate Mr. Pendergest
as an officer and employee and from all other positions with Sun for Good Cause.
Sun may relieve Mr. Pendergest of his duties and responsibilities pending a
final determination of whether Good Cause exists, and such action shall not
constitute Good Reason (as defined below) for purposes of this Agreement.
Payment to Mr. Pendergest upon a termination for Good Cause is set forth in
Section 6(a). "Good Cause" for termination shall mean any one of the following:

(1)   Any criminal conviction under the laws of the United States or any state
or other political subdivision thereof which, in the good faith determination of
the Chief Executive Officer of, renders Mr. Pendergest unsuitable as an officer
or employee of Sun.

(2)   Mr. Pendergest’s continued failure to substantially perform the duties
reasonably requested by the Chief Executive Officer of Sun and commensurate with
his position as Executive Vice President and Chief Financial Officer of Sun
(other than any such failure resulting from his incapacity due to his physical
or mental condition) after a written demand for substantial performance is
delivered to him by the Chief Executive Officer of Sun, which demand
specifically identifies the manner in which the Chief Executive Officer of Sun
believes that he has not substantially performed his duties, and which
performance is not substantially corrected by him within ten (10) days of
receipt of such demand; and

(3)   Any material workplace misconduct or willful failure to comply with Sun’s
general policies and procedures as they may exist from time to time by Mr.
Pendergest which, in the good faith determination of the Chief Executive Officer
of Sun, renders Mr. Pendergest unsuitable as an officer or employee.

(b)   Termination by Sun without Good Cause. Sun may at any time, by written
notice to Mr. Pendergest at least five (5) business days prior to date of
termination specified in such notice, terminate Mr. Pendergest as an officer or
employee and from all other positions with Sun. If such termination is made by
Sun other than by reason of Mr. Pendergest’s death, Disability (as defined in
Section 5(e)) and Good Cause does not exist, such termination shall be treated
as a termination without Good Cause and Mr. Pendergest shall be entitled to
payment in accordance with Section 6(b).

4

--------------------------------------------------------------------------------

(c)   Termination by Mr. Pendergest for Good Reason. Mr. Pendergest may, at any
time at his option within sixty (60) days following an event or condition that
constitutes Good Reason (as defined below), resign for Good Reason as an officer
and employee and from all other positions with Sun by written notice to Sun at
least thirty (30) days prior to the date of termination specified in such
notice; provided, however, that Sun has not substantially corrected the event or
condition that would constitute Good Reason prior to the date of termination.
Payment to Mr. Pendergest upon a termination for Good Reason is set forth in
Section 6(b).

(1)   "Good Reason" shall mean the occurrence of any one of the following events
or conditions (but only if Mr. Pendergest provides a notice of resignation to
Sun within sixty (60) days following such event or condition):

a.   A meaningful and detrimental reduction, without Mr. Pendergest’s written
consent, in the nature of his responsibilities or a meaningful and detrimental
change in his reporting responsibilities or titles;

b.   A reduction of compensation as set forth in Sections 3(a) - 3(c)
(collectively the "Compensation"), a reduction of the benefits set forth in
Sections 3(d) - 3(f) (collectively, the "Benefits") (other than a reduction of
Benefits uniformly applicable to other members of senior management), or failure
by Sun to pay to Mr. Pendergest any portion of the Compensation or Benefits
within seven (7) business days of the date such compensation or other payments
and benefits are due; or

c.   (i)     Prior to the date on which the principal executive offices for
Sun’s senior management team is moved to Orange County, California, a change in
Mr. Pendergest’s principal work location to a place other than Albuquerque, New
Mexico or Orange County, California;

     (ii)     On and after the date on which the principal executive offices for
Sun’s senior management team is moved to Orange County, California, a change in
Mr. Pendergest’s principal work location to a place other than Orange County,
California.

5

--------------------------------------------------------------------------------

(d)   Voluntary Resignation. Mr. Pendergest may, at any time at his option with
thirty (30) calendar days written notice to Sun, voluntarily resign without Good
Reason as an officer and employee and from all positions with Sun. Payment to
Mr. Pendergest upon his voluntary resignation without Good Reason is set forth
in Section 6(a). Resignation from employment shall automatically constitute
resignation from all positions of any subsidiary or affiliated corporation.

(e)   Death or Disability. Mr. Pendergest’s employment under this Agreement
shall terminate automatically as of the date of Mr. Pendergest’s death. Sun, at
any time by written notice to Mr. Pendergest at least five (5) business days
prior to the date of termination specified in such notice, terminate Mr.
Pendergest as an officer and employee and from all other positions with Sun by
reason of his Disability. "Disability" shall mean any physical or mental
condition or illness that prevents Mr. Pendergest from performing his duties
hereunder in any material respect for a period of 120 substantially consecutive
calendar days, as determined by a physician selected by Sun and reasonably
acceptable to Mr. Pendergest or, if Mr. Pendergest is incapacitated, reasonably
acceptable to the Director of Medicine or equivalent senior physician at a
hospital of Mr. Pendergest’s choice. Payment to Mr. Pendergest upon his
termination by reason of his death or Disability is set forth in Section 6(a)

Section 6:   Payments Upon Termination.

(a)   Payment Upon Termination for Good Cause, Resignation without Good Reason,
Death or Disability. In the event of termination of his employment pursuant to
Sections 5(a), 5(d) or 5(e), Mr. Pendergest, or his estate where applicable,
shall be paid any earned but unpaid Base Salary through the date of termination
and any accrued and unused paid time off through the date of termination. In
addition, in the case of a termination of employment pursuant to Sections 5(e),
but not Sections 5(a) or 5(d), Mr. Pendergest or his estate shall be paid any
accrued and unpaid bonus for any prior fiscal year and a pro rata portion (based
on the number of days of employment in the fiscal year of termination divided by
365) of the bonus, if any, for the fiscal year in which the termination occurs.
Mr. Pendergest shall also receive his vested benefits in accordance with the
terms of Sun’s compensation and benefit plans, and his participation in such
plans and all other perquisites shall cease as of the date of termination,
except to the extent Mr. Pendergest may elect to continue coverage as under any
welfare benefit plans as required by Part 6, Title I of the Employee Retirement
Income Security Act of 1974, as amended. Upon a termination under Section 5(a),
5(d) or 5(e), Mr. Pendergest shall not be entitled to any compensation or
benefits under this Agreement except as set forth in this Section 6(a).

6

--------------------------------------------------------------------------------

(b)   Payment Upon Termination by Sun without Good Cause or by Mr. Pendergest
for Good Reason. In the event of termination of employment pursuant to Sections
5(b) or 5(c), or at the expiration of the Term following Sun’s provision to Mr.
Pendergest of a notice of non-extension as provided in Section 1, Mr. Pendergest
shall be entitled to a lump sum severance payment in the amount equal to the
greater of: (i) the unpaid and unearned portion of his Base Salary for the
remainder of the Term (without regard to any acceleration of the expiration of
the Term as a result of such termination); or (ii) two year’s Base Salary or, in
the event such termination occurs on or within two years following the date of a
Change in Control, three year’s Base Salary. Mr. Pendergest shall also be
entitled to (i) any earned but unpaid Bonus pursuant to Section 3(b), (ii) an
amount equal to two times the annual bonus compensation which he would have
earned for the year in which his termination occurs (determined by using the
bonus compensation earned by him in the preceding year), and (iii) payment of
any accrued paid time off pursuant to Section 3(e) in accordance with Company
policy. Notwithstanding the foregoing, Mr. Pendergest’s right to receive the
severance payment hereunder shall be conditioned upon his execution of a release
in favor of Sun, which shall not be inconsistent with the terms of this
Agreement. Mr. Pendergest’s participation in any other retirement and benefit
plans and perquisites shall cease as of the date of termination, except Mr.
Pendergest and his eligible dependents (as determined under Sun’s health plan)
shall be entitled to continuing coverage under Sun’s health plans on the same
basis as active employees until the earlier of (i) the first anniversary of the
date of termination or (ii) the date of Mr. Pendergest or his eligible
dependents become eligible to participate in a plan of a successor employer. A
termination of Mr. Pendergest’s employment without Good Cause (other than by
reason of his death or Disability) within six (6) months preceding a Change in
Control shall be treated as if such termination occurred on the date of such
Change in Control if it is reasonably demonstrated that the termination was at
the request of the third party who has taken steps reasonably calculated to
effect such Change in Control or otherwise arose in connection with or in
anticipation of such Change in Control.

(c)   "Change in Control." For purposes of this Section 6, a "Change in Control"
shall be deemed to have occurred if any of the following events occurs:

(1)   Any "person" or "group" (within the meaning of Sections 13(d) and 14(d)(2)
of the Securities and Exchange Act of 1934, as amended (the "1934 Act")), other
than a trustee or other fiduciary holding securities under an employee benefit
plan of Sun (an "Acquiring Person"), is or becomes the "beneficial owner" (as
defined in Rule 13d-3 under the 1934 Act), directly or indirectly, of more than
33 1/3% of the then outstanding voting stock of Sun;

7

--------------------------------------------------------------------------------

(2)   A merger or consolidation of Sun with any other corporation, other than a
merger or consolidation which would result in the voting securities of Sun
outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving entity) at least 51% of the combined voting power of the voting
securities of Sun or surviving entity outstanding immediately after such merger
or consolidation;

(3)   A sale or other disposition by Sun of all or substantially all of Sun’s
assets;

(4)   During any period of two (2) consecutive years, individuals who at the
beginning of such period constitute the Board of Directors and any new director
(other than a director who is a representative or nominee of an Acquiring
Person) whose election by the Board of Directors or nomination for election by
Sun’s shareholders was approved by a vote of at least a majority of the
directors then still in office who either were directors at the beginning of the
period or whose election or nomination was previously so approved, no longer
constitute a majority of the Board of Directors;

provided, however, in no event shall any acquisition of securities, a change in
the composition of the Board of Directors or a merger or other consolidation
pursuant to a plan of reorganization under chapter 11 of the Bankruptcy Code
with respect to Sun ("Chapter 11 Plan"), or a liquidation under the Bankruptcy
Code constitute a Change in Control. In addition, notwithstanding Sections
6(c)(1), 6(c)(2), 6(c)(3) and 6(c)(4), a Change in Control shall not be deemed
to have occurred in the event of a sale or conveyance in which Sun continues as
a holding company of an entity or entities that conduct the business or
businesses formerly conducted by Sun, or any transaction undertaken for the
purpose of reincorporating Sun under the laws of another jurisdiction, if such
transaction does not materially affect the beneficial ownership of Sun’s capital
stock. Mr. Pendergest’s continued employment without objection following a
Change in Control shall not, by itself, constitute consent to or a waiver of
rights with respect to any circumstances constituting Good Reason hereunder. A
Change in Control shall not, by itself, constitute Good Reason hereunder.

8

--------------------------------------------------------------------------------

Section 7:     Additional Payments.

(a)   Gross-Up Payments. Notwithstanding anything herein to the contrary, if it
is determined that any payment to Mr. Pendergest pursuant to this Agreement
would be subject to the excise tax imposed by Section 4999 of the Internal
Revenue Code or any interest or penalties with respect to such excise tax (such
excise tax, together with any interest or penalties thereon, is herein referred
to as an "Excise Tax"), then Mr. Pendergest shall be entitled to an additional
payment (a "Gross-Up Payment") in an amount that will place Mr. Pendergest in
the same after-tax economic position that he would have enjoyed if the Excise
Tax had not applied to the payment. The amount of the Gross-Up Payment shall be
determined by an accounting firm retained by Sun (the "Accounting Firm") using
such formulas as the Accounting Firm deems appropriate. No Gross-Up Payment
shall be payable hereunder if the Accounting Firm determines that the payments
are not subject to an Excise Tax.

(b)   Determination of Gross-Up Payment. Subject to the provisions of Section
7(c), all determinations required under this Section 7, including whether a
Gross-Up Payment is required, the amount of the payments constituting parachute
payments, and the amount of the Gross-Up Payment, shall be made by the
Accounting Firm, which shall provide detailed supporting calculations both to
Sun and Mr. Pendergest within fifteen business days of Mr. Pendergest’s date of
termination or any other date reasonably requested by Sun or Mr. Pendergest on
which a determination under Section 7 is necessary or advisable. Sun shall pay
to Mr. Pendergest the initial Gross-Up Payment within five days of the receipt
by Mr. Pendergest and Sun of the Accounting Firm’s determination. If the
Accounting Firm determines that no Excise Tax is payable by Mr. Pendergest, Sun
shall cause the Accounting Firm to provide Mr. Pendergest and Sun with an
opinion that Sun has substantial authority under the Internal Revenue Code and
Regulations not to report an Excise Tax on Mr. Pendergest’s federal income tax
return. Any determination by the Accounting Firm shall be binding upon Mr.
Pendergest and Sun. If the initial Gross-Up Payment is insufficient to cover the
amount of the Excise Tax that is ultimately determined to be owing by Mr.
Pendergest with respect to any payment (hereinafter an "Underpayment"), Sun,
after exhausting its remedies under Section 7(c) below, shall promptly pay to
Mr. Pendergest an additional Gross-Up Payment in respect of the Underpayment.

9

--------------------------------------------------------------------------------

(c)   Procedures. Mr. Pendergest shall notify Sun in writing of any claim by the
Internal Revenue Service that, if successful, would require the payment by Sun
of a Gross-Up Payment. Such notice shall be given as soon as practicable after
Mr. Pendergest knows of such claim and Mr. Pendergest shall apprise Sun of the
nature of the claim and the date on which the claim is requested to be paid. Mr.
Pendergest agrees not to pay the claim until the expiration of the thirty-day
period following the date on which Mr. Pendergest notifies Sun, or such shorter
period ending on the date the taxes with respect to such claim are due (the
"Notice Period"). If Sun notifies Mr. Pendergest in writing prior to the
expiration of the Notice Period that it desires to contest the claim, Mr.
Pendergest shall: (i) give Sun any information reasonably requested by Sun
relating to the claim; (ii) take such action in connection with the claim as Sun
may reasonably request, including, without limitation, accepting legal
representation with respect to such claim by an attorney reasonably selected by
Sun and reasonably acceptable to Mr. Pendergest; (iii) cooperate with Sun in
good faith in contesting the claim; and (iv) permit Sun to participate in any
proceedings relating to the claim. Mr. Pendergest shall permit Sun to control
all proceedings related to the claim and, at its option, permit Sun to pursue or
forgo any and all administrative appeals, proceedings, hearings, and conferences
with the taxing authority in respect of such claim. If requested by Sun, Mr.
Pendergest agrees either to pay the tax claimed and sue for a refund or contest
the claim in any permissible manner and to prosecute such contest to a
determination before any administrative tribunal, in a court of initial
jurisdiction and in one or more appellate courts as Sun shall determine;
provided, however, that if Sun directs Mr. Pendergest to pay such claim and
pursue a refund, Sun shall advance the amount of such payment to Mr. Pendergest
on an after-tax and interest-free basis (the "Advance"). Sun’s control of the
contest related to the claim shall be limited to the issues related to the
Gross-Up Payment and Mr. Pendergest shall be entitled to settle or contest, as
the case may be, any other issue raised by the Internal Revenue Service or other
taxing authority. If Sun does not notify Mr. Pendergest in writing prior to the
end of the Notice Period of its desire to contest the claim, Sun shall pay to
Mr. Pendergest an additional Gross-Up Payment in respect of the excess parachute
payments that are the subject of the claim, and Mr. Pendergest agrees to pay the
amount of the Excise Tax that is the subject of the claim to the applicable
taxing authority in accordance with applicable law.

(d)   Repayments. If, after receipt by Mr. Pendergest of an Advance, Mr.
Pendergest becomes entitled to a refund with respect to the claim to which such
Advance relates, Mr. Pendergest shall pay Sun the amount of the refund (together
with any interest paid or credited thereon after taxes applicable thereto). If,
after receipt by Mr. Pendergest of an Advance, a determination is made that Mr.
Pendergest shall not be entitled to any refund with respect to the claim and Sun
does not promptly notify Mr. Pendergest of its intent to contest the denial of
refund, then the amount of the Advance shall not be required to be repaid by Mr.
Pendergest and the amount thereof shall offset the amount of the additional
Gross-Up Payment then owing to Mr. Pendergest.

(e)   Further Assurances. Sun shall indemnify Mr. Pendergest and hold him
harmless, on an after-tax basis, from any costs, expenses, penalties, fines,
interest or other liabilities ("Losses") incurred by Mr. Pendergest with respect
to the exercise by Sun of any of its rights under Section 7, including, without
limitation, any Losses related to Sun’s decision to contest a claim or any
imputed income to him resulting from any Advance or action taken on Mr.
Pendergest’s behalf by Sun hereunder. Sun shall pay all legal fees and expenses
incurred under Section 7 and shall promptly reimburse Mr. Pendergest for the
reasonable expenses incurred by him in connection with any actions taken by Sun
or required to be taken by Mr. Pendergest hereunder. Sun shall also pay all of
the fees and expenses of the Accounting Firm, including, without limitation, the
fees and expenses related to the opinion referred to in Section 7(b).

10

--------------------------------------------------------------------------------

Section 8:     Protection of Sun’s Interests.

(a)   Confidentiality. Mr. Pendergest agrees that he will not at any time,
during or after the term of this Agreement, except in performance of his
obligations to Sun hereunder or with the prior written consent of the Chief
Executive Officer of Sun, directly or indirectly disclose to any person or
organization any secret or "Confidential Information" that Mr. Pendergest may
learn or has learned by reason of his association with Sun. The term
"Confidential Information" means any information not previously disclosed to the
public or to the trade by Sun’s management with respect to Sun’s products,
services, business practices, facilities and methods, salary and benefit
information, trade secrets and other intellectual property, systems, procedures,
manuals, confidential reports, product price lists, pricing information,
customer lists, financial information (including revenues, costs or profits
associated with any of Sun’s products or lines of business), business plans,
prospects or opportunities, compliance and clinical processes, policies and
procedures.

(b)   Exclusive Property. Mr. Pendergest confirms that all Confidential
Information is and shall remain the exclusive property of Sun. All business
records, papers and documents kept or made by Mr. Pendergest relating to the
business of Sun shall be and remain the property of Sun. Upon the termination of
Mr. Pendergest’s employment for any reason or upon the request of Sun at any
time, Mr. Pendergest shall promptly deliver to Sun, and shall not without the
consent of the Board of Directors of Sun, retain copies of, Confidential
Information, or any written materials not previously made available to the
public, or records and documents made by Mr. Pendergest or coming into Mr.
Pendergest’s possession concerning the business or affairs of Sun.

(c)   Nonsolicitation. Mr. Pendergest shall not, during his employment under
this Agreement, and for two (2) years following the termination of this
Agreement, for whatever reason or cause, in any manner induce, attempt to
induce, or assist others to induce, or attempt to induce, any employee, agent,
representative or other person associated with Sun or any customer, patient or
client of Sun to terminate his or her association or contract with Sun, nor in
any manner, directly or indirectly, interfere with the relationship between Sun
and any of such persons or entities.

(d)   Non-Disparagement. Mr. Pendergest shall not during his employment under
this Agreement and for two years following termination of the Agreement, for
whatever reason, make any statements that are intended to or that would
reasonably be expected to harm Sun or any of its subsidiaries or affiliates,
their respective predecessors, successors, assigns and employees and their
respective past, present or future officers, directors, shareholders, employees,
trustees, fiduciaries, administrators, agents or representatives. Sun and its
officers and directors will not make any statements that are intended to or that
would reasonably be expected to harm Mr. Pendergest or his reputation or that
reflect negatively on Mr. Pendergest’s performance, skills or ability.

11

--------------------------------------------------------------------------------

(e)   Relief. Without intending to limit the remedies available to Sun,
Mr. Pendergest acknowledges that a breach of any of the covenants in Section 8
may result in material irreparable injury to Sun for which there is no adequate
remedy at law, that it will not be possible to measure damages for such injuries
precisely and that, in the event of such a breach or threat thereof, Sun shall
be entitled to obtain a temporary restraining order and/or a preliminary or
permanent injunction restraining Mr. Pendergest from engaging in activities
prohibited by Section 8 or such other relief as may be required to specifically
enforce any of the covenants in Section 8.

Section 9:     Miscellaneous Provisions.

(a)   Amendments, Waivers, Etc. No provision of this Agreement may be modified,
waived or discharged unless such waiver, modification or discharge is agreed to
in writing signed by both parties. No waiver by either party hereto at any time
of any breach by the other party hereto of, or compliance with, any condition or
provision of this Agreement to be performed by such other party shall be deemed
a waiver of similar or dissimilar provisions or conditions at the same or at any
prior or subsequent time.

(b)   Validity. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, which shall remain in full force and effect.

(c)   Entire Agreement. This Agreement sets forth the entire agreement and
understanding of the parties hereto with respect to the matters covered hereby
and supersedes all prior agreements and understandings of the parties with
respect to the subject matter hereof. No agreements or representations, oral or
otherwise, express or implied, with respect to the subject matter hereof have
been made by either party which are not expressly set forth in this Agreement
and this Agreement shall supersede all prior agreements, negotiations,
correspondence, undertakings and communications of the parties, oral or written,
with respect to the subject matter hereof.

12

--------------------------------------------------------------------------------

(d)   Resolution of Disputes. Any disputes arising under or in connection with
this Agreement may, at the election of Mr. Pendergest or Sun, be resolved by
binding arbitration, to be held in Orange County, California in accordance with
the rules and procedures of the American Arbitration Association. If arbitration
is elected, Mr. Pendergest and Sun shall mutually select the arbitrator. If Mr.
Pendergest and Sun cannot agree on the selection of an arbitrator, each party
shall select an arbitrator and the two arbitrators shall select a third
arbitrator who shall resolve the dispute. Judgment upon the award rendered by
the arbitrator may be entered in any court having jurisdiction thereof. Nothing
herein shall limit the ability of Sun to obtain the injunctive relief described
in Section 8(d) pending final resolution of matters that are sent to
arbitration.

(e)   Attorneys’ Fees. Sun shall pay or reimburse Mr. Pendergest on an after-tax
basis for all costs and expenses (including, without limitation, court costs,
costs of arbitration and reasonable legal fees and expenses which reflect common
practice with respect to the matters involved) incurred by Mr. Pendergest as a
result of any claim, action or proceeding (i) contesting or otherwise relating
to the existence of Good Cause in the event of Mr. Pendergest’s termination of
employment during the Term for Good Cause; (ii) enforcing any right, benefit or
obligation under this Agreement, or otherwise enforcing the terms of this
Agreement or any provision thereof; or (iii) asserting or otherwise relating to
the existence of Good Reason in the event of Mr. Pendergest’s termination of
employment during the Term for Good Reason; provided, however that this
provision shall not apply if the relevant trier-of-fact determines that Mr.
Pendergest claim or position was without reasonable foundation.

(f)   Governing Law. The validity, interpretation, construction and performance
of this Agreement shall be governed by the laws of the State of California.

(g)   Notice. For the purpose of this Agreement, notice, demands and all other
communication provided for in this Agreement shall be in writing and shall be
deemed to have been duly given when delivered by hand delivery or overnight
courier or mailed by United States certified or registered mail, return receipt
requested, postage prepaid, addressed as follows or to other addresses as each
party may have furnished to the other:

13

--------------------------------------------------------------------------------

To Sun:

Attention: General Counsel
101 Sun Avenue N.E.
Albuquerque, New Mexico 87109

To Mr. Pendergest:

26391 Las Altures
Laguna Hills, California 92653

 

     The parties hereto have executed this Agreement as of the date first above
written.

 

/s/                                                               

        ____________
KEVIN PENDERGEST                                      Date





SUN HEALTHCARE GROUP, INC.

By:
/s/                                                                   ___________
Steven A. Roseman, Executive Vice President       Date

14

--------------------------------------------------------------------------------